UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-3492 HALLIBURTON COMPANY (a Delaware Corporation) 75-2677995 5 Houston Center 1401 McKinney, Suite 2400 Houston, Texas77010 (Address of Principal Executive Offices) Telephone Number – Area Code (713) 759-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated FilerX Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX As of July 20, 2007, 890,164,956 shares of Halliburton Company common stock, $2.50 par value per share, were outstanding. HALLIBURTON COMPANY Index Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3-5 -Condensed Consolidated Statements of Operations 3 -Condensed Consolidated Balance Sheets 4 -Condensed Consolidated Statements of Cash Flows 5 -Notes to Condensed Consolidated Financial Statements 6-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-44 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 45 PART II. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1(a). Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Submission of Matters to a Vote of Security Holders 47-48 Item 5. Other Information 48 Item 6. Exhibits 48 Signatures 49 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HALLIBURTON COMPANY Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30 June 30 Millions of dollars and shares except per share data 2007 2006 2007 2006 Revenue: Services $ 2,744 $ 2,312 $ 5,266 $ 4,507 Product sales 991 804 1,891 1,547 Total revenue 3,735 3,116 7,157 6,054 Operating costs and expenses: Cost of services 1,980 1,630 3,797 3,187 Cost of sales 829 654 1,578 1,267 General and administrative 82 73 151 159 Gain on sale of business assets, net (49 ) (1 ) (50 ) (11 ) Total operating costs and expenses 2,842 2,356 5,476 4,602 Operating income 893 760 1,681 1,452 Interest expense (41 ) (42 ) (79 ) (84 ) Interest income 36 35 74 58 Other, net (2 ) (1 ) (5 ) 1 Income from continuing operations before income taxes and minority interest 886 752 1,671 1,427 Provision for income taxes (284 ) (245 ) (543 ) (468 ) Minority interest in net income of subsidiaries (7 ) (9 ) (4 ) (12 ) Income from continuing operations 595 498 1,124 947 Income from discontinued operations, net of income tax (provision) benefit of $19, $(27), $(11), and $(62) 935 93 958 132 Net income $ 1,530 $ 591 $ 2,082 $ 1,079 Basic income per share: Income from continuing operations $ 0.66 $ 0.49 $ 1.18 $ 0.92 Income from discontinued operations, net 1.03 0.09 1.01 0.13 Net income per share $ 1.69 $ 0.58 $ 2.19 $ 1.05 Diluted income per share: Income from continuing operations $ 0.63 $ 0.47 $ 1.14 $ 0.89 Income from discontinued operations, net 0.99 0.08 0.98 0.12 Net income per share $ 1.62 $ 0.55 $ 2.12 $ 1.01 Cash dividends per share $ 0.09 $ 0.075 $ 0.165 $ 0.15 Basic weighted average common shares outstanding 905 1,026 949 1,025 Diluted weighted average common shares outstanding 942 1,070 983 1,069 See notes to condensed consolidated financial statements. 3 HALLIBURTON COMPANY Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, Millions of dollars and shares except per share data 2007 2006 Assets Current assets: Cash and equivalents $ 1,348 $ 2,918 Receivables (less allowance for bad debts of $51 and $40) 2,948 2,629 Inventories 1,500 1,235 Investments in marketable securities 875 20 Current deferred income taxes 217 205 Current assets of discontinued operations – 3,898 Other current assets 384 285 Total current assets 7,272 11,190 Property, plant, and equipment, net of accumulated depreciation of $3,910 and $3,793 2,988 2,557 Goodwill 594 486 Noncurrent deferred income taxes 430 448 Noncurrent assets of discontinued operations – 1,497 Other assets 705 682 Total assets $ 11,989 $ 16,860 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ 856 $ 655 Accrued employee compensation and benefits 447 496 Income tax payable 215 146 Deferred revenue 198 171 Current maturities of long-term debt 11 26 Current liabilities of discontinued operations – 2,831 Other current liabilities 439 409 Total current liabilities 2,166 4,734 Long-term debt 2,784 2,783 Employee compensation and benefits 491 474 Noncurrent liabilities of discontinued operations – 981 Other liabilities 619 443 Total liabilities 6,060 9,415 Minority interest in consolidated subsidiaries 71 69 Shareholders’ equity: Common shares, par value $2.50 per share – authorized 2,000 shares, issued 1,061 and 1,060 shares 2,653 2,650 Paid-in capital in excess of par value 1,662 1,689 Accumulated other comprehensive income (loss) (178 ) (437 ) Retained earnings 6,942 5,051 11,079 8,953 Less 171 and 62 shares of treasury stock, at cost 5,221 1,577 Total shareholders’ equity 5,858 7,376 Total liabilities and shareholders’ equity $ 11,989 $ 16,860 See notes to condensed consolidated financial statements. 4 HALLIBURTON COMPANY Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30 Millions of dollars 2007 2006 Cash flows from operating activities: Net income $ 2,082 $ 1,079 Adjustments to reconcile net income to net cash from operations: Income from discontinued operations (958 ) (132 ) Depreciation, depletion, and amortization 271 234 Provision (benefit) for deferred income taxes, including $(15) and $(4) related to discontinued operations (5 ) 371 Gain on sale of assets (50 ) (20 ) Other changes: Receivables (225 ) (187 ) Inventories (263 ) (164 ) Accounts payable 158 36 Contributions to pension plans (22 ) (49 ) Other 93 (97 ) Cash flows from continuing operations 1,081 1,071 Cash flows from discontinued operations (56 ) (5 ) Total cash flows from operating activities 1,025 1,066 Cash flows from investing activities: Capital expenditures (682 ) (339 ) Sales of property, plant, and equipment 84 64 Dispositions (acquisitions) of business assets, net of cash acquired or disposed (125 ) 7 Sales (purchases) of short-term investments in marketable securities, net (842 ) – Investments – restricted cash 49 – Other investing activities (13 ) (6 ) Cash flows from continuing operations (1,529 ) (274 ) Cash flows from discontinued operations (13 ) 238 Total cash flows from investing activities (1,542 ) (36 ) Cash flows from financing activities: Proceeds from exercises of stock options 53 117 Payments to reacquire common stock (926 ) (190 ) Borrowings (repayments) of short-term debt, net (1 ) (10 ) Payments of long-term debt (2 ) (48 ) Payments of dividends to shareholders (157 ) (155 ) Tax benefit from exercise of options and restricted stock 15 – Other financing activities (1 ) (2 ) Cash flows from continuing operations (1,019 ) (288 ) Cash flows from discontinued operations (18 ) 9 Total cash flows from financing activities (1,037 ) (279 ) Effect of exchange rate changes on cash (16 ) (9 ) Increase (decrease) in cash and equivalents (1,570 ) 742 Cash and equivalents at beginning of period 2,918 2,001 Cash and equivalents at end of period $ 1,348 $ 2,743 Supplemental disclosure of cash flow information: Cash payments during the period for: Interest from continuing operations $ 72 $ 84 Income taxes from continuing operations $ 528 $ 127 See notes to condensed consolidated financial statements. 5 HALLIBURTON COMPANY Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation and Description of Company The accompanying unaudited condensed consolidated financial statements were prepared using generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X.Accordingly, these financial statements do not include all information or footnotes required by generally accepted accounting principles for annual financial statements and should be read together with our 2006 Annual Report on Form 10-K. Certain prior period amounts have been reclassified to be consistent with the current presentation. Our accounting policies are in accordance with generally accepted accounting principles in the United States of America.The preparation of financial statements in conformity with these accounting principles requires us to make estimates and assumptions that affect: - the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements; and - the reported amounts of revenue and expenses during the reporting period. Ultimate results could differ from our estimates. In our opinion, the condensed consolidated financial statements included herein contain all adjustments necessary to present fairly our financial position as of June 30, 2007, the results of our operations for the three and six months ended June 30, 2007 and 2006, and our cash flows for the six months ended June 30, 2007 and 2006.Such adjustments are of a normal recurring nature.The results of operations for the three and six months ended June 30, 2007 may not be indicative of results for the full year. KBR, Inc. (KBR) has been reclassified to discontinued operations in the condensed consolidated financial statements.All prior periods have been restated to reflect this reclassification. Note 2.KBR, Inc. Separation In November 2006, KBR completed an initial public offering (IPO), in which it sold approximately 32 million shares of KBR, Inc. common stock at $17.00 per share.Proceeds from the IPO were approximately $508 million, net of underwriting discounts and commissions and offering expenses.The increase in the carrying amount of our investment in KBR, Inc., resulting from the IPO, was recorded in “Paid-in capital in excess of par value” on our condensed consolidated balance sheet at December 31, 2006.On April 5, 2007, we completed the separation of KBR from us by exchanging the 135.6 million shares of KBR, Inc. common stock owned by us on that date for 85.3 million shares of our common stock.In the second quarter of 2007, we recorded a gain on the disposition of KBR, Inc. of approximately $933 million, net of tax and the estimated fair value of the indemnities and guarantees provided to KBR as described below, which is included in income from discontinued operations on the condensed consolidated statement of operations. The following table presents the financial results of KBR, Inc. as discontinued operations in our condensed consolidated statements of operations.For accounting purposes, we ceased including KBR’s operations in our results effective March 31, 2007. Three Months Ended Six Months Ended June 30 June 30 Millions of dollars 2007 2006 2007 2006 Revenue $ - $ 2,429 $ 2,250 $ 4,675 Operating income $ - $ (40 ) $ 62 $ 22 Net income $ - $ 94 $ 23 (a) $ 131 (a) Net income for the six months ended June 30, 2007 represents our 81% share of KBR, Inc.’s results. 6 We entered into various agreements relating to the separation of KBR, including, among others, a master separation agreement, a registration rights agreement, a tax sharing agreement, transition services agreements, and an employee matters agreement.The master separation agreement provides for, among other things, KBR’s responsibility for liabilities related to its business and Halliburton’s responsibility for liabilities unrelated to KBR’s business.Halliburton provides indemnification in favor of KBR under the master separation agreement for certain contingent liabilities, including Halliburton’s indemnification of KBR and any of its greater than 50%-owned subsidiaries as of November 20, 2006, the date of the master separation agreement, for: - fines or other monetary penalties or direct monetary damages, including disgorgement, as a result of a claim made or assessed by a governmental authority in the United States, the United Kingdom, France, Nigeria, Switzerland, and/or Algeria, or a settlement thereof, related to alleged or actual violations occurring prior to November 20, 2006 of the United States Foreign Corrupt Practices Act (FCPA) or particular, analogous applicable foreign statutes, laws, rules, and regulations in connection with investigations pending as of that date, including with respect to the construction and subsequent expansion by TSKJ of a natural gas liquefaction complex and related facilities at Bonny Island in Rivers State, Nigeria; and - all out-of-pocket cash costs and expenses, or cash settlements or cash arbitration awards in lieu thereof, KBR may incur after the effective date of the master separation agreement as a result of the replacement of the subsea flowline bolts installed in connection with the Barracuda-Caratinga project.See Note 10 for further discussion of these matters. Additionally, the Halliburton performance guarantees, surety bond guarantees, and letter of credit guarantees that are currently in place in favor of KBR’s customers or lenders will continue until these guarantees expire at the earlier of:(1) the termination of the underlying project contract or KBR obligations thereunder or (2) the expiration of the relevant credit support instrument in accordance with its terms or release of such instrument by the customer.Further, KBR and we have agreed that, until December 31, 2009, we will issue additional guarantees, indemnification, and reimbursement commitments for KBR’s benefit in connection with (a) letters of credit necessary to comply with KBR’s Egypt Basic Industries Corporation ammonia plant contract, KBR’s Allenby & Connaught project, and all other KBR contracts that were in place as of December 15, 2005; (b) surety bonds issued to support new task orders pursuant to the Allenby & Connaught project, two job order contracts for KBR’s Government and Infrastructure segment, and all other KBR contracts that were in place as of December 15, 2005; and (c) performance guarantees in support of these contracts.KBR will compensate Halliburton for these guarantees and indemnify Halliburton if Halliburton is required to perform under any of these guarantees. As a result of these agreements, we recorded $190 million, as a reduction of the gain on the disposition of KBR, to reflect the estimated fair value of the above indemnities and guarantees, net of the associated estimated future tax benefit. The tax sharing agreement provides for allocations of United States income tax liabilities and other agreements between us and KBR with respect to tax matters.Under the transition services agreements, we continue to provide various interim corporate support services to KBR, and KBR continues to provide various interim corporate support services to us.The fees are determined on a basis generally intended to approximate the fully allocated direct and indirect costs of providing the services, without any profit.Under an employee matters agreement, Halliburton and KBR have allocated liabilities and responsibilities related to current and former employees and their participation in certain benefit plans.Among other items, the employee matters agreement provided for the conversion, which occurred upon completion of the separation of KBR, of stock options and restricted stock awards (with restrictions that had not yet lapsed as of the final separation date) granted to KBR employees under our 1993 Stock and Incentive Plan (1993 Plan) to options and restricted stock awards covering KBR common stock.As of April 5, 2007, these awards consisted of 1.2 million options with a weighted average exercise price per share of $15.01 and approximately 600,000 restricted shares with a weighted average grant-date fair value per share of $17.95 under our 1993 Plan. 7 Note 3.Acquisitions and Dispositions Dresser, Ltd. interest As a part of our sale of Dresser Equipment Group in 2001, we retained a small equity interest in Dresser Inc.’s Class A common stock.Dresser Inc. was later reorganized as Dresser, Ltd., and we exchanged our shares for shares of Dresser, Ltd.In May 2007, we sold our remaining interest in Dresser, Ltd.We received $70 million in cash from the sale and recorded a $49 million gain.This investment was reflected in “Other assets” on our condensed consolidated balance sheet at December 31, 2006. Ultraline Services Corporation In January 2007, we acquired all intellectual property, current assets, and existing business associated with Calgary-based Ultraline Services Corporation (Ultraline), a division of Savanna Energy Services Corp.Ultraline is a provider of wireline services in Canada.As of June 30, 2007, we paid approximately $176 million, subject to adjustment for working capital, and recorded goodwill of $108 million and intangible assets of $41 million.In July 2007, the working capital adjustment was finalized for an immaterial amount.Ultraline’s results of operations are included in our Drilling and Formation Evaluation segment. Note 4.Business Segment Information We have four business segments:Production Optimization, Fluid Systems, Drilling and Formation Evaluation, and Digital and Consulting Solutions.The two KBR segments have been reclassified to discontinued operations as a result of the separation of KBR from us. Certain indirect expenses that were previously allocated to the segments are now included in general corporate expenses.All prior period amounts have been reclassified accordingly. The following table presents information on our business segments. Three Months Ended Six Months Ended June 30 June 30 Millions of dollars 2007 2006 2007 2006 Revenue: Production Optimization $ 1,533 $ 1,292 $ 2,870 $ 2,488 Fluid Systems 1,045 870 2,038 1,706 Drilling and Formation Evaluation 953 774 1,870 1,499 Digital and Consulting Solutions 204 180 379 361 Total revenue $ 3,735 $ 3,116 $ 7,157 $ 6,054 Operating income (loss): Production Optimization $ 403 $ 368 $ 728 $ 701 Fluid Systems 200 201 414 390 Drilling and Formation Evaluation 235 194 491 373 Digital and Consulting Solutions 117 51 167 101 General corporate (62 ) (54 ) (119 ) (113 ) Total operating income $ 893 $ 760 $ 1,681 $ 1,452 Intersegment revenue was immaterial.Our equity in earnings and losses of unconsolidated affiliates that are accounted for by the equity method is included in revenue and operating income of the applicable segment. As of June 30, 2007, 37% of our gross trade receivables were from customers in the United States.As of December 31, 2006, 39% of our gross trade receivables were from customers in the United States.No other country accounted for more than 10% of our gross trade receivables at these dates. 8 Note 5.Inventories Inventories are stated at the lower of cost or market.In the United States, we manufacture certain finished products and have parts inventories for drill bits, completion products, bulk materials, and other tools that are recorded using the last-in, first-out method totaling $72 million at June 30, 2007 and $58 million at December 31, 2006.If the weighted average cost method was used, total inventories would have been $23 million higher than reported at June 30, 2007 and $20 million higher than reported at December 31, 2006.Inventories consisted of the following: June 30, December 31, Millions of dollars 2007 2006 Finished products and parts $ 987 $ 883 Raw materials and supplies 396 256 Work in process 117 96 Total $ 1,500 $ 1,235 Finished products and parts are reported net of obsolescence reserves of $72 million at June 30, 2007 and $63 million at December 31, 2006. Note 6.Investments Investments in marketable securities At June 30, 2007, we had $875 million invested in marketable securities, consisting of auction-rate securities, variable-rate demand notes, and municipal bonds.Our auction-rate securities and variable-rate demand notes are classified as available-for-sale and recorded at fair value.Our municipal bond investments are classified as held-to-maturity and recorded at amortized cost.At December 31, 2006, our investments in marketable securities were $20 million. Restricted and committed cash At June 30, 2007, we had restricted cash of $59 million, which primarily consisted of collateral for potential future insurance claim reimbursements included in “Other assets.”At December 31, 2006, we had restricted cash of $108 million in “Other assets,” which primarily consisted of similar items.The $49 million decrease in restricted cash reflects the release, due to the separation of KBR, of collateral related to potential insurance claim reimbursements. Note 7.Debt The stock conversion rate for the $1.2 billion of 3.125% convertible senior notes issued in June 2003 changed to 53.26 in the second quarter of 2007 due to the increased quarterly dividend on the common stock. On July 9, 2007, we entered into a new unsecured $1.2 billion five-year revolving credit facility that replaced our then existing unsecured $1.2 billion five-year revolving credit facility with generally similar terms and conditions except that the new facility does not contain any financial covenants.At June 30, 2007, we were required to maintain and were in compliance with a maximum debt-to-capitalization ratio under our then existing unsecured $1.2 billion revolving credit facility.The purpose of both the new and the replaced facility is to provide commercial paper support, general working capital, and credit for other corporate purposes.There were no cash drawings under the former facility as of June 30, 2007. 9 Note 8.Comprehensive Income The components of other comprehensive income included the following: Three Months Ended Six Months Ended June 30 June 30 Millions of dollars 2007 2006 2007 2006 Net income $ 1,530 $ 591 $ 2,082 $ 1,079 Cumulative translation adjustments 1 43 – 37 Realization of (gains) losses included in net income (24 ) (19 ) (24 ) (16 ) Net cumulative translation adjustments (23 ) 24 (24 ) 21 Realized pension liability adjustments 271 – 282 – Unrealized net gains (losses) on investments and derivatives – 15 1 21 Realization of (gains) losses on investments and derivatives included in net income – (2 ) – – Net unrealized gains (losses) on investments and derivatives – 13 1 21 Total comprehensive income $ 1,778 $ 628 $ 2,341 $ 1,121 Accumulated other comprehensive income consisted of the following: June 30, December 31, Millions of dollars 2007 2006 Cumulative translation adjustments $ (62 ) $ (38 ) Pension liability adjustments (118 ) (400 ) Unrealized gains (losses) on investments and derivatives 2 1 Total accumulated other comprehensive income $ (178 ) $ (437 ) Note 9.Asbestos Insurance Recoveries Several of our subsidiaries or former subsidiaries, particularly DII Industries LLC and Kellogg Brown & Root LLC, had been named as defendants in a large number of asbestos- and silica-related lawsuits.Effective December 31, 2004, we resolved all open and future claims in the prepackaged Chapter 11 proceedings of DII Industries LLC, Kellogg Brown & Root LLC, and our other affected subsidiaries (which were filed on December 16, 2003) when the plan of reorganization became final and nonappealable. During 2004, we settled insurance disputes with substantially all the insurance companies for asbestos- and silica-related claims and all other claims under the applicable insurance policies and terminated all the applicable insurance policies.Under the terms of our insurance settlements, we would receive cash proceeds with a nominal amount of approximately $1.5 billion and with a then present value of approximately $1.4 billion for our asbestos- and silica-related insurance receivables.Cash payments of approximately $24 million related to these receivables were received in the first six months of 2007.At June 30, 2007, the remaining amounts that we will receive under the terms of the settlement agreements totaled $238 million or $220 million on a present value basis, to be paid in several installments through 2010.Of the $220 million recorded at June 30, 2007, $68 million was classified as current. Under the insurance settlements entered into as part of the resolution of our Chapter 11 proceedings, we have agreed to indemnify our insurers under certain historic general liability insurance policies in certain situations.We have concluded that the likelihood of any claims triggering the indemnity obligations is remote, and we believe any potential liability for these indemnifications will be immaterial.At June 30, 2007, we had not recorded any liability associated with these indemnifications. 10 Note 10.Commitments and Contingencies Foreign Corrupt Practices Act investigations The Securities and Exchange Commission (SEC) is conducting a formal investigation into whether improper payments were made to government officials in Nigeria through the use of agents or subcontractors in connection with the construction and subsequent expansion by TSKJ of a multibillion dollar natural gas liquefaction complex and related facilities at Bonny Island in Rivers State, Nigeria.The Department of Justice (DOJ) is also conducting a related criminal investigation.The SEC has also issued subpoenas seeking information, which we and KBR are furnishing, regarding current and former agents used in connection with multiple projects, including current and prior projects, over the past 20 years located both in and outside of Nigeria in which the Halliburton energy services business, KBR or affiliates, subsidiaries or joint ventures of Halliburton or KBR, are or were participants.In September 2006, the SEC requested that we enter into a tolling agreement with respect to its investigation.We anticipate that we will enter into an appropriate tolling agreement with the SEC. TSKJ is a private limited liability company registered in Madeira, Portugal whose members are Technip SA of France, Snamprogetti Netherlands B.V. (a subsidiary of Saipem SpA of Italy), JGC Corporation of Japan, and Kellogg Brown & Root LLC (a subsidiary of KBR), each of which had an approximate 25% interest in the venture.TSKJ and other similarly owned entities entered into various contracts to build and expand the liquefied natural gas project for Nigeria LNG Limited, which is owned by the Nigerian National Petroleum Corporation, Shell Gas B.V., Cleag Limited (an affiliate of Total), and Agip International B.V. (an affiliate of ENI SpA of Italy). The SEC and the DOJ have been reviewing these matters in light of the requirements of the FCPA.In addition to performing our own investigation, we have been cooperating with the SEC and the DOJ investigations and with other investigations in France, Nigeria, and Switzerland regarding the Bonny Island project.The government of Nigeria gave notice in 2004 to the French magistrate of a civil claim as an injured party in the French investigation.We are not aware of any further developments with respect to this claim.We also believe that the Serious Fraud Office in the United Kingdom is conducting an investigation relating to the Bonny Island project.Our Board of Directors has appointed a committee of independent directors to oversee and direct the FCPA investigations.Through our committee of independent directors, we will continue to oversee and direct the investigations. The matters under investigation relating to the Bonny Island project cover an extended period of time (in some cases significantly before our 1998 acquisition of Dresser Industries and continuing through the current time period).We have produced documents to the SEC and the DOJ both voluntarily and pursuant to company subpoenas from the files of numerous officers and employees of Halliburton and KBR, including current and former executives of Halliburton and KBR, and we are making our employees and KBR is making its employees available to the SEC and the DOJ for interviews.In addition, the SEC has issued a subpoena to A. Jack Stanley, who formerly served as a consultant and chairman of Kellogg Brown
